Citation Nr: 1116663	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-32 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.Entitlement to service connection for a right knee disorder.  

2. Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to November 1979 and from September 1983 to September 2005.  The Veteran was on active duty for training on August 23, 1982.  

This appeal arises from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The appeal was transferred to the Board of Veterans' Appeals (Board) from the Chicago, Illinois RO.  


FINDINGS OF FACT

1.A right knee disorder was manifested while the Veteran was on active duty.  

2.  A left knee disorder was manifested while the Veteran was on active duty.  


CONCLUSION OF LAW

1.The criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The decision below grants service connection for right and left knee disorders.  No further notice to the Veteran or assistance with development of his claims is required.  


SERVICE CONNECTION

Relevant Laws and Regulations.  To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Factual Background.  The claims folder does not include a report of medical examination at service entrance in August 1979.  At separation in November 1979 the Report of Medical examination noted his lower extremities were normal.  

A Statement of Medical Examination and Duty Status indicates the Veteran was on active duty for training on August 23, 1982.  On that date he stepped in a hole and hyperextended his right knee.  The next day he slipped and fell on his knee.  An individual sick slip indicates he sustained a possible torn ligament.  A hyperextension injury of the right knee was diagnosed.  September 1982 service medical facility records reveal the Veteran was seen with mild tenderness in the popliteal area of the right knee.  A resolving hyperextension injury of the right knee was diagnosed.  

The Veteran was not examined prior to his entering active service in September 1983.  

In May 1985 the Veteran twisted his left knee while running during field exercises.  Examination revealed pain with hyperextension.  X-rays of the left knee were negative.  Mild chondromalacia was diagnosed.  

April 1986 service treatment record reveal the Veteran injured his right knee.  Examination found tenderness along the medial joint line with slight edema.  A right medial collateral ligament strain was diagnosed.  

In January 1996 the Veteran was injured in a motor vehicle accident.  February 1996 private medical records from Dr. B. reveal the Veteran suffered blunt trauma to the left knee in the motor vehicle accident.  He had pain in the parapatella region of the left knee.  

He was placed on temporary physical profile in February, March and April 1996 for chondromalacia patella of the left knee.  

Private treatment records from Dr. R. include an examination report of June 2001.  While examining the Veteran, Dr. R. found what seemed to be a slight right popliteal cyst.  

May 2004 private medical records include a history of right knee pain with injury in 1985.  The knee clicked, was weak, and sometimes gave way.  The Veteran also reported a history of a meniscal tear.  

A June 2005 Report of Medical Examination indicates the lower extremities were normal.  On his June 2005 Report of Medical History the Veteran denied any history of knee trouble.  

The Veteran filed his claims for service connection in May 2005 prior to his separation from active duty in September 2005.   

The Veteran was afforded a pre-discharge examination in September 2005.  The Veteran complained of knee pain, which was greater on the right than the left.  He had popping and grinding of his knees.  His right knee swelled and felt as if it was locking up.  It had affected his job.  It made it difficult to walk up and down stairs.  His home life was also affected.  He could not play sports with his children.  

Examination of the knees found he was able to flex and extend from 0-130 degrees, bilaterally.  There was no medial or lateral laxity.  Drawer sign was negative.  There was no edema or effusion.  There was no pain with motion.  X-rays of the knees showed borderline narrowing of the medial joint space, bilaterally.  The impression was equivocal medial joint space narrowing versus a normal variant.  The VA examiner diagnosed bilateral knee pain.  She stated there was insufficient evidence to make a diagnosis of an acute or chronic disorder or residual.  

Analysis.  Generally, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

First, the September 2005 X-rays revealed joint space narrowing of both knees.  Those findings on X-ray examination provide medical evidence of a current disability.  When combined with the reports of the Veteran of popping and grinding of the knee and bilateral knee pain they demonstrate the Veteran has current disability of both the right and left knees.  

Second, the service treatment records demonstrate the Veteran injured his right knee while on active duty for training in August 1982.  He injured his left knee in May 1985 and again in January 1996.  A medial collateral ligament strain of the right knee and chondromalacia of the left knee were diagnosed in service.  There is medical evidence of injury to the right and left knees in service, as  required by element number two of Hickson.  

The third requirement is medical evidence of a nexus between the current right and left knee disorders and service.  In Buchanan v. Nicholson, 451 F.3d 1331 (2006) the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected the view that competent medical evidence is always required when the determinative issue involved medical diagnosis or medical etiology.  Lay evidence could be sufficient if the Veteran was competent to identify the medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The symptoms described by the Veteran of pain, popping and grinding are such that a lay person could identify and describe them.  He has also provided evidence of continuity of symptoms since his separation from the service.  In March 2006, in his notice of disagreement the Veteran reported daily pain.  The Veteran on his VA Form 9 in September 2007 asserted his injuries received in service resulted in pain and disability in both knees.  The competent lay evidence of the Veteran is sufficient to establish chronic disability of the right and left knee began in service.  His statements linking his current symptoms to service, provide evidence of a nexus between the current right and left knee disorders and service.  

The evidence includes all the elements required to support service connection, as set out in Hickson.  The September 2005 X-rays demonstrate current disability of the right and left knees.  The service treatment records document the Veteran injured his right knee and his left knee in service.  The Veteran provided competent lay evidence of symptoms in service, and continuity of symptoms since his separation from the service.  His statements link his symptoms in service to his current right and left knee disabilities.  The evidence supports the claims for service connection for right and left knee disorders.  



      CONTINUE ON THE NEXT PAGE


ORDER

Service connection for a right knee disorder is granted.  

Service connection for a left knee disorder is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


